Citation Nr: 1544427	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-14 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to January 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Wilmington, Delaware RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected disabilities are lumbosacral strain, rated 40 percent; mood disorder with depressive features, rated 30 percent; lumbar radiculopathy of the right lower extremity, rated 10 percent; and lumbar radiculopathy of the left lower extremity, rated 10 percent.  The combined disability rating is 70 percent.  Therefore, the schedular rating criteria for TDIU are met.  38 C.F.R. § 4.16(a).

The Veteran contends that he is unemployable primarily due to his service connected disabilities.  A medical opinion which more thoroughly addresses the functional limitations of the Veteran's service-connected disabilities is needed to decide the TDIU issue.  Friscia v. Brown, 7 Vet. App. 294 (1995).  

On December 2011 VA mental health examination, the Veteran reported that he had retired three years early from his job due to the physical stress of the job.  He reported that he used to enjoy bowling and walking to lose weight but had stopped due to his back pain.  Regarding the level of occupational impairment due to mental diagnosis, the examiner opined that a mental condition has been diagnosed but symptoms are not severe enough either to interfere with the Veteran's occupational and social functioning or to require continuous medication.  The examiner opined that the Veteran's depression is mild and does not prevent him from working; the examiner opined that it is his physical limitations that have been obstacles to his employment status.

A report from the Veteran's former employer reveals that he had worked for that company full-time from 1989 to September 2011 and that he scheduled deliveries and routes (traffic manager).  It was noted that he had retired due to poor health without further explanation.

On December 2011 VA back examination, the Veteran reported throbbing sharp back pain radiating into the bilateral lower extremities on a daily basis.  He reported being unable to work during times of flare-ups.  He reported having a standing tolerance of 5 minutes and walking tolerance of 1 block or 10 minutes.  Based on the physical exam and history, the examiner opined that the Veteran would not be able to do heavy labor-type of work; he would not be able to perform tasks requiring heavy lifting, any frequent bending, twisting, or turning.  The examiner opined that the Veteran should be able to perform light duty work or a desk job which would also allow for frequent change of positions.  The examiner stated that this opinion applied to both the back disability and the radiculopathies.

On March 2014 private evaluation by a rheumatologist, Dr. Z., the Veteran reported that his low back pain with stiffness was progressively worsening and he had weakness in the left leg.  He reported that the symptoms were worse with sitting and standing and walking, suggesting a stenotic component.  Following a physical examination, Dr. Z opined that "with his severe cervical spine disease and impingement he is disabled" and has decreased lateral and flexion motion.  Significantly, the Veteran is not service-connected for cervical spine disease, nor for other disabilities noted in Dr. Z.'s report, including:  history of myocardial infarction; history of stroke; hypertension and coronary arteriosclerosis. 

Dr. Z also opined that the Veteran's low back degenerative disc disease at L5-S1 is quite bothersome and he has lost a great deal of mobility, enough so that X-rays of the sacroiliac joints are not clear, and he may have ankylosing spondylitis.  Dr. Zalkowitz opined that, "for now [the Veteran] is quite disabled".

Because the Veteran's lumbar spine disability and associated radiculopathies have apparently worsened significantly since the January 2012 VA examination, the Board finds that a new examination to evaluate the current impact of these service-connected disabilities on his employability is needed.  Additionally, a determination regarding the Veteran's employability requires input regarding his education and his occupational experience.  While the medical opinions cited above include some discussion of the Veteran's occupational experience, it is unclear whether any of the examiners considered his overall work experience in forming their stated opinions; none discussed the Veteran's educational background.  

Accordingly, the case is REMANDED for the following:

1.  Please ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for his service-connected disabilities since 2009, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  Please secure complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should arrange for appropriate VA examinations of the Veteran to ascertain the current severity of his service-connected mood disorder, lumbosacral strain and associated radiculopathies.  The Veteran's record must be reviewed by the examiner in connection with the examination.  With respect to each disability, or the disabilities in combination, the examiner should:   

Discuss the functional limitations associated with the Veteran's service-connected physical and mental disabilities, particularly as they may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.  The opinion must reflect consideration the Veteran's educational background and occupational experience.  The examiner should consider and discuss as necessary that the Veteran reported he completed high school and that he retired in 2011 from his job scheduling deliveries and routes (traffic manager).  

The examiner must include rationale with all opinions.  The examiner is asked to consider and discuss as necessary the December 2011 VA and March 2014 private opinions regarding the impact of the lumbar spine disability and radiculopathies on the Veteran's employability.  

3.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If TDIU remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




